           Case 6:19-cv-00056-CCL Document 75 Filed 08/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                                HELENA DIVISION


ILLINOIS OPPORTUNITY                            Case No. CV-19-056-H-CCL
PROJECT,
                                                JUDGMENT IN A CIVIL CASE
                       Plaintiff,

   vs.

STEVE BULLOCK, in his
Official capacity as
Governor of Montana,
MEGHAN HOLMLUND, in her
Official capacity as chief of the State
Procurement Bureau,

                       Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED Pursuant to the Opinion and Order
  (Doc. 74), that judgment has been entered in favor of the defendants and against
  the plaintiff because the plaintiff does not have standing to bring the claim under
  Article III of the United States Constitution.

         Dated this 31st day of August 2020.

                                    TYLER P. GILMAN, CLERK
                                    By: /s/ Heidi Gauthier
                                    Heidi Gauthier, Deputy Clerk
